 In the Matter of THE NATIONAL LIME AND STONE COMPANY AND LABORRELATIONS INSTITUTE, A PARTNERSHIP, CONSISTING OF LAWRENCESTESSIN, LEONORE COOL AND OLA C. COOLandUNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OF AMERICAIn the Matter of THE NATIONAL LIME AND STONE COMPANYandUNITEDCONSTRUCTION WORKERS, AFFILIATED `WITH UNITED MINE WORKERSOF AMERICACasesNos8-C-1679 and 8-R-1482,respectively.-Decided June11, 1945Mr. Frank L. Danello,for the Board.Marshall,Melhorn,Wall & Bloch,byMessrs. Richard S. ColeandGigA. Belt,of Toledo, Ohio, for National.Mr. Steven T. Bladek,of East Orange, N. J., andMr. Paul W. Hardy,of Fairlawn, N. J., for the Institute.Messrs. J. Fred Rausch, Carl C. Schmidt, Jack Sparks,andJohn Christ-man,all of Columbus, Ohio, for the Union.Mr. Erwin A. Peterson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn March 23, 1944, United Construction Workers, affiliated withUnited Mine Workers of America, herein called the'Union, filed with theRegional Director for the Eighth Region (Cleveland, Ohio), a petitionalleging that a question affecting commerce had arisen concerning the rep-resentation of employees of The National Lime and Stone Company, here-in called National, at its Carey, Ohio, plant, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, herein called the Act. A hearing on the peti-tion was opened on May 2, 1944, after notice given to all parties, at whichtime National, the Union, and the attorney for the Board entered into a62 N. L. R. B., No. 45282 THE NATIONAL LIME AND STONE COMPANY283"Stipulation for Certification upon Consent Election," which was ap-proved by the Board's Regional Director on May 3, 1944. On May 23,1944, pursuant to the aforesaid stipulation, an election by secret ballot wasconducted among all maintenance and production employees of NationalatCarey,Ohio, including truck drivers and "working foremen" whospend a majority of their time working with tools, but excluding officeemployees and supervisors who have authority to hire or discharge. Atthe close of the election, the observers for National and for the Union,and the Board's representative signed a Tally of Ballots which showedthat a majority of the employees had voted against the Union.' On May 24.1944, the Union, by telegram addressed to the Board's Regional Director,protested the election and stated therein that "Briefs are being preparedand will be in your possession in the specified time." On May 30, 1944,the Union filed with the Regional Director its "Objections to Conduct ofBallot and Election Report,"' in which it alleged that certain conduct setforth therein constituted interference with the election and requested ahearing upon the.objections. The Regional Director filed his Report onObjections on July 21, 1944, reporting that there had been substantialinterference with the election and recommending "that the objections tothe election be sustained and the election be set aside." On July 25, 1944,National filed exceptions to the Regional Director's Report on Objections.'Thereafter, on June 28 and August 21, 1944, respectively, the Unionfiled a charge and an amended charge alleging that National and LaborRelations Institute, a partnership consisting of Lawrence Stessin, LeonoreCool, and Ola C. Cool, herein called the Institute,' had engaged in and wereengaging in unfair labor practices within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act On July 31, 1944, pur-suant to Article II, Section 36 (b), and Article III, Section 13 (c), (2),of the National Labor Relations Board Rules and Regulations-Series 3,as amended, the Board issued an order directing that a hearing be held onthe Objections to the Conduct of the Election and that the representationproceeding be consolidated with the unfair labor practice proceeding. OnAugust 21, 1944, the Board, by its Regional Director, issued its complaintagainst the respondents alleging that they had engaged in and were en-gaging in unfair labor practices affecting commerce within the meaningIThe Tally of Ballots disclosed that of 201 eligible voters,190 cast validvotes, of which 91 werefor the Union and 99 against;there was 1 void ballot and no challengedballots.' The Union thereby referredto the Tallyof Ballots.3 In its exceptions to the Regional Director'sReport on Objections and in itsbrief,National urgesthat the objections to the election be dismissed because the objections were not filed within the 5-dayperiod requiredby ArticleIII, Section 10, of the Board's Rules and Regulations,Series 3.We findthis contention to be without merit since there was an intervening Sunday and the objections weremailedon the fifth dayWe also regard the Union's telegram as its originalobjection to the electionand treatthe subsequent "objections"as an amendmentthereto4National and the Instituteate herein jointly referredto as the respondents 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 8 (1) and (3) and Section 2 (6) and (7) of the Act. Copiesof the complaint, accompanied by Notice of Hearing thereon, were dulyserved upon the respondents and the Union.With respect to the unfair labor practices, the complaint alleges insubstance : (1) that the respondents have at all times "consulted each withthe other, given advice and assistance and aided and abetted each other inthe divers and sundry acts set forth," and have "engaged in a plan andcontinuous course of conduct" through specified acts, including attemptsto influence National's employees to vote against the Union at the electionconducted by the Board on May 23, 1944, which interfered with, re-strained, and coerced employees of National in the exercise of the rightsguaranteed in Section 7 of the Act; and (2) that National, on or aboutMay 1, 1944, discharged Leeman Litton and has since failed and refusedto reemploy him because he joined or assisted the Union and engaged inconcerted activities for the purposes of collective bargaining or other mu-tual aid or protection.Separate answers were filed by National, on or about August 28, 1944,and by the Institute on or about August 30, 1944, in substance denying,the commission of any unfair labor practice.Pursuant to notice, a hearing was held on the consolidated cases atCarey,.Ohio, on September 7 through September 11, 1944, before CharlesE. Persons, the Trial Examiner duly designated by the Chief Trial Ex-aminer The Board, National, and the Institute were represented by coun-sel, and the Union by four of its officials. Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties. At the commencement of the hearing,National and the Institute moved that the witnesses be separated. Thismotion was denied.' At the conclusion of the Board's case, National movedto dismiss the Objections to the Conduct of the Election for failure ofproof. This motion was denied. At the conclusion of the hearing, Nationalrenewed its motion to dismiss the Objections to the Conduct of the Elec-tion and further moved to dismiss the complaint in its entirety insofar asit referred to National; the Institute also moved to dismiss the complaintinsofar as it alleged unfair labor practices against it. The Trial Examinerreserved ruling on these motions and denied then in his IntermediateReport. During the course of the hearing, the Trial Examiner made rulingson other motions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and finds that noprejudicial error was committed. Although we hereinafter dismiss the5tion of witnesses, it is clear, and we find,that the Trial Examiner's ruling denying such motionsdid not constitute prejudicial errorSeeMattrr of Shmtle BiothersMac/roleCompany,60 N T, R P533,N. L R B v Bu, he Machine Tool Company,133 F (2d) 618 (C C A 6), NL R B vQuality and Service Laundry,131 F (2d) 182 (C C. A. 4),edit,den 318 U. S 775. THE NATIONAL LIME AND STONE COMPANY285Objections to the Conduct of the Election for failure of proof, for reasonshereinafter appearing, the Trial Examiner's refusal to dismiss such ob-jections does not constitute prejudicial error. The remaining rulings arehereby affirmed.0On October 24, 1944, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the parties, in which he found thatthe respondents had engaged in and were engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (3)of the Act. Thereafter, the respondents filed exceptions to the Interme-diateReport and briefs to support their exceptions. Pursuant to noticeduly served on all parties, a hearing for the purpose of oral argumentwas held before the Board in Washington, D. C., on April 19, 1945. Therespondents were represented by counsel, and the Union by one of itsofficials; all participated in the argument. The Board has considered therespondents' exceptions to the Intermediate Report and briefs and, insofaras the exceptions are inconsistent with the findings, conclusions, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe National Lime and Stone Company, an Ohio corporation havingits principal office at Findlay, Ohio, operates plants for the production ofcommercial stone, railroad stone, and other lime and stone products atFindlay, Bucyrus, Carey, and Lima, Ohio. These proceedings are con-cerned solely with the Carey, Ohio, plant, where approximately 200 work-men are employed. The principal raw material used by National is lime-stone which is taken from its quarry at Carey, Ohio. At the Carey plant,National annually manufactures products having a total value in excessof $500,000, of which approximately 30 percent is shipped to points out-side the State of Ohio. National admits that it is engaged in commercewithin the meaning of the National Labor Relations ActThe Labor Relations Institute, a partnership composed of Ola C. Cool,Leonore Cool, and Lawrence Stessin, has its principal office in New YorkCity, and a Regional Office in Detroit, Michigan. It distributes a semi-monthly publication, entitled "Practical Problems in Labor Relations,"to approximately 7,000 subscribers throughout the United States. It main-tains a field staff which performs various services such as wage and salarystabilization, negotiation of contracts with unions, installation of meritrating systems and personnel "set ups," foreman training, job evaluation"The findings in the paragraph above are based on stipulations between the parties incorporatedin the record,on allegations in the complaint admitted by National in its answer,and on testimonywhich is uncontroverted 286IJECISIODIS OF NATIONALLABOR RELATIONS BOARDand analysis, labor surveys, and the like! On April 18, 1944, Nationalemployed the Institute for the purpose-of making a survey of workingconditions at its Carey plant and to investigate the causes of dissatisfactionon the part of its employees. This relationship terms sated on May 24, 1944.II.THE ORGANIZATION INVOLVEDUnited ConstructionWorkersisa labor organization,affiliatedwith-UnitedMine Workers of America, which admits to membership em-ployees of National.Ill.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Background; National's and the Institute's attempts to influ-ence the Board's election, to discourage membership in theUnion, and to promote the formation of an independent or-ganizationThere was no labor organization in National's plant from 1934 until1943. On May 23, 1934, a strike had been called which lasted 11 weeks.The Union, an American Federation of Labor organization, was defeated.In October or November 1943, tinder the leadership of Maurice Gaster,a welder, the employees discussed the desirability of organization. Gasterwas mainly instrumental in getting signatures to union cards in November1943, and again in March 1944. He called a meeting of the employees earlyin 1944, at which he presided and "tried to outline the duty of the Unionand what the benefit would be." At this time, a committee of the employeesinvited Carl C. Schmidt, a field representative of the Union, to come toCarey and assist in organizing the plant.In the "fore part of March," according to Gaster's testimony, Louis G.Love, National's general manager, called Gaster to Love's car outsideNational's blacksmith shop and said : "I understand you boys are tryingto organize here"; that Love asked Gaster why the employees wanted toorganize and Gaster replied that they had been disappointed in that prom-ises to improve working conditions had not materialized ; that Love furthersaid, "I hear that you are organizing in the John L. Lewis outfit" ; andthat,when Gaster assented, Love continued : "You know, that is a god-damned blood-thirsty cut-throat outfit." According to Gaster, Love alsorecounted outrages occurring "in the west" and warned that "Before itis through, when you get that outfit, there will be bloodshed right in this4 These findings are based on allegations in the complaint admitted by Institutein its answer andon a statementmade at the hearing by Steven T. Bladek, an attorney for the Institute.Bladek alsostated atthe hearing:"Neither it [Institute] or any of its employees represent any unions whateverAgain,I repeat, it is solely a managementrepresentativeorganization." 0THIS -NATIONAL LIME AND STONE COMPANY287town." This testimony by Gasterwas not denied and we creditit,as didthe Trial Examiner.On March 10, 1944, the Union mailed a letter, addressed to Love, askingrecognition as the bargainingagentfor the employees.When no answerhad been received by March 17, the Union repeated its request by telegram.National made no answer to these communications. Thereafter, on March23, 1944, the Union filed with the Board its petition for investigation andcertification of representatives.GeneralManager Love, as he testified, "had no familiarity whateverwith procedures, of modern day rules andregulations."Moreover, theattorney whom he was accustomed to consult was incapacitated. Certainindustrialists of Love's acquaintance recommended the Institute. Lovehad some knowledge of this organization since National subscribed to theInstitute's service and he had seenits semi-monthly publication. Lovecalled the Institute's New York office by telephone and arranged to haveits representatives come to Carey and investigate the causes of discontentin the plant. The Institute, on or about April 18, 1944, sent two of itsagents, Steven T. Bladek and Paul W. Hardy, to Carey. Love, after con-ferring with them in his office, sent them into the plant unaccompanied,-"in the hope that the men would open up and tell them more frankly andfreely than if [he] were present."Love also suggested to Hardy and Bladek that they arrange a meetingfor the employees, at which no officials or foremen should be present,and "try to develop a general question and answer meeting and see if theycould clear up some of the vagueness of the whole thing." Among matterssuggested as needing clarification were included seniority, the closed andopen shop,maintenanceof membership, and the equitable distribution ofopportunities for overtime work. The suggested meeting was announcedthrough the medium of notices posted beside the time clock in the plantand was held on the night of April 28, 1944, in the Carey Municipal Build-ing.Hardy conducted the meeting. Bladek was present but took only aminor part in the discussion. Hardy discussed seniority; he asked that themen statetheir "gripes and belly aches," and the men aired complaints asto sanitary conditions, the lack of proper toilets, drinking fountains, andshower baths. They also raised questions as to the safety of the roof in aportion of the plant and the sufficiency of machine shop space.' Duringthe course of the meeting, Hardy said, with reference to the Union: "Youcertainly don't want to join anyunionthat is backed by the American First8 The validity of all these complaints had been recognized by National.A news stoi y, inspiredby Love and published on April 6, 1944, in a local newspaper, had announced plans to spend $60,000for such vnprovements Piogress had been made in all these matters at the time of the hearing 0288DECISIONSOF NATIONALLABOR RELATIONS BOARDParty s When an unidentified employee at a later meeting asked for a defi-nition of the "America First Committee," Bladek answered that "theAmerican First organization was a subversive group, or Communist."'°About the time of the meeting in the municipal building, Bladek andHardy called at the home of employee Carlton Jenot. They stated thatthey had come to Carey "to iron out some difficulties concerning workingconditions and things down at the shop" and that they had been referredto Jenot as a Catholic employee. They assured Jenot that their conferencewith him would be "off the record" and that Love had nothing to do withit." Bladek and Hardy told Jenot, according to Jenot's undenied testimony,that the Union, under John L. Lewis' leadership, "had communist ideasin it" and that, "being a Catholic," he should not "back it up4" and theyasked Jenot "to get a group together" for further meetings.Jenot at first demurred, asking why employees of the Catholic denomina-tion should "stick their necks out." However, he arranged that he andemployees Henry O'Flaherty and Robert Exlines should meet with Bladekand Hardy. The purpose of this meeting, as understood and as stated byJenot was, "to start out to iron out the difficulties and then sort of an inde-pendent union be brought out." About 5 days after the first talk with Jenot,Bladek and Hardy, using a company car assigned to Love's use, took thethree employees named above to the neighboring city of Findlay. Therethey had an extensive conference in a restaurant and had a few bottles ofbeer. Jenot testified without contradiction that Hardy suggested that diffi-culties at the plant could best be resolved by "getting on a more friendlybasis" with Love, and intimated that a better contract could be secured fromLove through the medium of an independent organization than through theUnion.Jenot's testimony was corroborated by O'Flaherty who quoted Hardy'sstatement as follows :Well, he outlined practically the same thing that Mr. Bladek said at hismeeting down there, that he believed we were on the wrong track andthat we would do much better by giving up the [Union] and formingan independent, and, he outlined the same plan to us, that we wouldbe saving approximately $1200 a year and getting the same benefitsthat we would get from the [Union], that he was confident that Mr.°This quotation is from the undenied testimony of John H Snobarger, which we ci edit EmployeeHenry O'Flaherty also credibly testified as follows"well, he, [Haidy] made the statement that if the [Union] should win the election, that he wouldnegotiate a contract, and that lie don't believe that lie would consider any organization that was amember of the Aniei ica First Committee "10This quotation is from the undenied testuuony of employee O'Flahei ty, which we ciedit'Love testified that he had been told of a "meeting with a few of the boys to talk over thisbusiness" but that his first knowledge of the character of the discussion carne to him at the heming12Elsewhere Jenot testified that Bladek said"as a Catholic you [Bladek] didn't think that Ishould be interested in it [the Union] on account of the Communistic ideas connected with it " THE NATIONAL LIME AND STONE COMPANY289Love was not in favor of the [Union], and that he would favoran inde-pendent union.Hardy appealed to O'Flaherty as a fellow Catholic, inferring that the Unionwas tainted with communism, and reminding him "that the Church isopposed to communism."13On May 2, 1944, the parties, having been duly notified, assembled for ahearing on the Union's petition for investigation and certification of repre-sentatives, referred to above. At this time, a "Stipulation for Certificationupon Consent Election" was entered into by National, the Union, andWilliam O. Murdock, an attorney for the Board. Although Love and B.Clair Lytle, secretary-treasurer of National were present, the stipulationwas signed by Hardy as "agent" for National. It provided for an election.to be conducted on May 23, 1944, "at the old plant office.114Love testified that, 2 or 3 weeks before the election date, "I decided thatImyself would try to talk to every man that worked for us at Carey."Accompanied by Bladek, Love assembled the men on many occasions ingroups of about 20. Frequently the meetings were held at the time of changeof shifts in order that employees from day and night shifts could attend.In all, about 7 or 8 such meetings were held, of which the latest took place"close to the date of the election," and all employees, with the exception ofa single group, were reached by this means. The employees were usuallydirected to assemble by their foremen, and no deductions in pay were in-curred when the meetings were held during working time. At these meet-ings, Love regularly spoke briefly first, then introduced Bladek, typically,as "a man from the Labor Institute that we have got to help us out withthis election and this situation here." In answer to a question as to whathe said to the employees at these meetings, Love testified: "I will tell asnearly as I can remember. You must remember that I talked many times.I do not speak from notes. I undoubtedly said one thing at one meetingthat I did not say at some other meeting. I was talking from my heart tothese men. And my exact words I'm not prepared to repeat at this time.I believe I can give you the consensus of all of the talks."The following is a concise summary of Love's testimony as to what hesaid in these talks : he urged all the employees to vote ; he said that it wasa Government-conducted election, that it would he by secret ballot, and that11Exlines did not testify Since neither Bladek nor Hardy testified,the testimony of Jenot andO'Flaherty was undenied,and we credit it, as did the Trial Examiner14 Love testified,and we find,as did the Trial Examiner, that Love consented to this stipulation,despite the fact that he had previously refused a similar request of the Union at a conference of theparties held in his Findlay office, in view of the fact that Bladck and Hardy"strongly advised meto consent to this election "16 This quotation is from undenied testimony of employee Ned Nve.which we credit,as did theTrial Examiner. Employee Graydon A Knowlton credibly testified that at one of the meetings Lovesaid that Bladek would talk "on a matter pci taming to their Union activity", Jenot ci edibly testifiedthat at one of these meetings Love introduced Bladek "as a competent man to iron out, to explaintheUnion, the different departments about the Union " 2901)ECISIONS OR NATIONAL LABOR RELATIONS BO \RDemployees should vote according to theirowfi desiresand convictions, thatitdid not make any difference to Love how they voted, that there wouldbe no discrimination, and that if a majority wanteda unionthey couldhave it; that, according to his personal opinion, they were making a mis-take, that this thing (Union) had been "flashed on them" without muchpreliminary information, and that if they "were going to have a Union tohave the best Union"; that the employees deserved a better union than thisUnion which "was out organizing the Careymilkers and sugarbeet work-ers," and that if they did not want the C. I. 0. or the A. F. L., they couldhave their own independent union; that the Union did not know anythingabout the limestone mining industry ; that John L. Lewis was the country'sNo. 1 undesirable citizen, that the Union was not interested in the eni-ployees' welfare, that Lewis was only interested in their dues. and that theUnion could call a general strike and call the employees out on a strike onmatters that did not involve them.Employee Graydon A. Knowlton was the only employee who testified asto what Love said at a meeting held at 11 p.m. in the #1 plant on May 17.1944 According to Graydon. Love said "that if this Union was voted inthat lie would fight it at every means at his command ; that he would delayany action taken by the Union in reference to grievances and procedure ofany sort ; and that John L. Lewis, the head of the United Mine, was theworld's worst citizen, comparable to Adolph Hitler."Employees Ned Nye and John H. Snobarger were the only employeeswho testified as to what Love said at a meeting held at 2 p.m. in the dolemitemill about 5 or 6 days before the election. Nye testified that Love mentionedthe coming election on May 23 and stated that the employees could voteas they saw fit without fear of any discrimination ; that Lovesaid somethingabout an independent union, and added : "I want you to know that I willhave no Goddam part of this John L. Lewis ; I will fight them tooth andtoenail, have no part of them." Snobarger testified that Love said that hewould fight the United Construction Workers Union ; that if they broughtthem in, lie would fight it tooth and nail ; and that, if the employees formedtheir own union, the would back it 100 percent.Employee Clem Helfer was the only employee who testified as to whatLove said at a meeting held at 4 p.m. in the dolemite mill about a weekbefore the election. He testified that Love saidthat he was100 percent foran independent union; that he "wouldn't do a damn thing" for any otherunion, especially this United ConstructionWorkers Unionor anythingpertaining to John L. Lewis, who was nothing but a "Goddam anarchist."Employees Carlton Jenot and Homer K. Robinson who attended a meet-ing, held at noon in the machine shop 3 or 4 days before theelection,testi-fied that Love there said that he would fight the Union; that the didn't,,want it there" ; that there would he no discrimination ; but that he would THE NATIONAL L11VI E AND STONE COMPANY -291cooperate 100 percent with an independent Union "In his Intermediate Report, the Trial Examiner stated that Love'saccount of his talk at these meetings was substantially corroborated byemployees called as witnesses by the Board.17 However, Love did not spe-cifically deny making the statements attributed to him by the witnesseswhose testimony is set forth above. In view of this fact and in view of otherundenied and credible testimony as to other statements made by Love,hereinafter set forth in Section III, A, 3, we find that Love expressed him-selfmore extensively than he admitted and substantially in the phraseologyas testified to by Board witnesses Knowlton, Nye, Jenot, Robinson, Helfer,and Snobarger. We credit Love's testimony as to his talk at these meetingsonly insofar as it is consistent with the testimony of these witnesses.At the close of each of Love's talks to the employees at the seven oreightmeetings referred to above, Love introduced Steven Bladek, theInstitute's representative, and allowed Bladek to talk to the employees.Bladek did not testify. He did not use notes when he spoke at these meet-ings and what he said was influenced in part by questions asked by em-ployees,After considering the entire record, we find, as did the TrialExaminer from the credible testimony of Board witnesses Knowlton, Nye,Cameron, Jenot, Robinson, Snobarger, O'Flaherty, Drummond, andGaster,78 that Bladek's remarks were only incidentally concerned withworking conditions in the plant. The testimony shows that his chief purposewas to discourage membership in, and votes for, the Union, and to promoteinterest by the employees in an independent union. Thus, Bladek was care-ful to impress on the employees that Love would deal more generously withsuch an organization than with the Union. At several meetings he pre-sented an estimate that the annual cost of the Union would be $1,800 andstated that he was prepared to furnish legal and other advice for an inde-pendent organization for an annual retainer of $600. At several meetings,Bladek stated that the employees were making a mistake by organizing theUnion and that he did not think the Union was any good, and he assuredthe employees present that, if an independent union were formed, Lovewould readily grant a favorable contract, and that they could anticipatewage increases and vacations with pay.In substantiation of the above generalized account, the testimony ofseveralBoard witnesses is hereinafter set forth. Knowlton's testimonyincludes the following account :" Employee James Cameron, who was the only other employeewho attended this samemeetingand who testified,statedthat he arrivedlate and did not hear muchof what Love said17 Not all employees attended the same meetings and some camelate or were not in attendancethroughout meetingswhich theyattended.IsOther witnesses testifiedthat they left the meeting early, or that they did not remember whatBladek said,or that they did not pay any attentiontowhat Bladek was saying, or that Bladekconfined his remarks to the differencesbetween open and closed shops and other genes al info, matronabout unions. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Bladek said Mr. Love had said he would cooperate 100 percentifwe brought an independent union in here. He says, `Why not keepthismoney at home,' that we were to spend out for dues to this otherunion. * * * He said John L. Lewis was always assessing men besidestheir general dues. He said that wouldn't happen in this independentset up. He said he would help organize and be the legal adviser forthe Union for a period of one year for the sum of $600.00. * * * Hesaid that he could guarantee through the co-operation of Mr. Love toget us a week's vacation with pay.Nye testified that, after discussion of proposed improvements in plantsanitary and safety conditions, Bladek said that "if the employees wouldorganize an independent union, that Mr. Love would go with the boys allthe way. * * * You will need legal advice, of course, and I would take overand help you boys out with this independent union for $600 a year." Bladeksaid, according to Nye, "The boys could snake up their contract and presentit to Mr. Love and he would accept them in the independent union andwould go with them all the way" * *- * that the dues was so high in the[Union], be much lower in the independent union, be better for all to dothat ... without a doubt that Mr. Love would give then a wage increaseat once and vacations with pay."O'Flaherty's testimony as to Bladek's remarks reads as follows :Well, lie talked and told us that he thought we were making a mistakeby organizing in the [Union], that lie believed that he could offer us anindependent union that would give us all the benefits of an affiliatedunion and that it wouldn't cost as much where he figured that eachman paying in $1.50 a year or a $1.50 a month, half of this moneygoing into headquarters, that would amount to about $1800 a yeargoing to the Union, where under an independent "set up he, himself,would represent us, that he would represent us for $600 a year, prac-ticallyone-third of what it would cost us the other way. And, Ibelieve that he could get a better contract than we could through the[Union] because he was satisfied that Mr. Love would give us theminimum contract allowed under [WLB].A week or 10 days before May 23, 1944, employee James Cameronapproached Superintendent John E. Reynolds and asked for a raise in pay.Cameron testified that Reynolds told Cameron, you "might get a nickelraise is you will vote against the Union." Reynolds testified that, whenCameron asked for a raise, lie was informed that wages were frozen. How-ever, thereafter, Reynolds canvassed with his master mechanic the possi-bility of upgrading Cameron to a "burner"; and, on consultation with Love,Reynolds found that this plan was impractical, since no burners had been TIDE NATIONAL LIME AND STONE COMPANY293listedwhen National had made application to the National War LaborBoard for a general wage increase. In view thereof, it was arranged thatCameron be given additional time at overtime rates. At the hearing, Cam-eron agreed that all this had been done, but insisted that Reynolds hadpromised him an increase in wages and had coupled it with voting againstthe Union, as he had testified. After considering the entire record, and par-ticularly, the fact that Reynolds is shown to have made other statementssimilar in character, we credit Cameron'.s testimony, as did the TrialExaminer.Jenot testified that he had a conversation about May 14, 1944, with hisforeman, Jerry Kitzler, regarding the Union, as follows :Well, he wanted to know what I thought about it. And I gave myopinion, and, then he said, don't you think some of this stuff could beironed out by seeing Mr. Love directly? I says, well they didn't domuch around here until they did talk Union....About a week before the election, Jenot had an interview with Love anddiscussed the Union. Jenot testified, "I told him about the whole thing,that I had connections with certain men and told my opinion of it." Lovesaid, "I would like to see you vote against it [the Union] and encouragethe others to vote against it.113In May 18, 1944, 5 days before the election, a letter was sent to eachemployee of National through the United States mail. The letter was inmimeographed form, on National's letterhead, and signed by Love asGeneral Manager Love testified, and we find, as did the Trial Examiner,that he "signed the letter and mailed it to the men's homes" but that theletter "was composed for him" by the Institute. The opening paragraphof the letter states that the forthcoming election is to determine whetherthe Union is to be invested "with the sole and only right to represent youinmatters regarding wages, working conditions, etc." After emphasizingthe secret character of the election and that the outcome would be deter-mined by the majority of those voting, and that the employees could votewithout fear or favor, the letter states that "a failure to vote is the same asa vote for the choice you do not want." The remainder of the letter dealingwith National's wage policy and with a final appeal to the voters is setforth in full :I do not know what the U. C. W.-U. M. W. desires, for I have not seentheir demands, but I do know that our Company has established rateswhich are higher than the average in the vicinity. These rates are ashigh as we can pay under present Wage Stabilization laws, but I dowant it known that the Company has filed Form No. 10 with the1e Jenot's testimony as to the incidents involving Kitzler and Love, above, is tmcontiovcrted, andwe credit it, as did the Trial Exanuner. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDNationalWar LaborBoard asking for wage increases.Furthermore,we have every confidence that the Board will act onsaid application in the immediate future, and as soon as approval issecured,we will be in a better position to grant meritorious increases.Meanwhile,the law forbids us to put through the increases,and thisshould be borne in mind by all of our employees.Itmight be well to point out to all of you that while our personnelhas decreasedby 317oin the last five years,our pay roll was increasedby $500,000.00Workingconditions have and are being improvedconstantly.I know also that each of you can have a sympathetic hear-ing for your own personal problems, and adjustments have and willbe made that are fair all around.One more thing I would like to suggest. This is an important election.For many of us it is the most important one we have ever voted in.It bears directly on your welfare and that of those dependent on you.To what kind of leadership are you going to entrust your future withthe Company?Is it unselfish or is it not. Is it interested in yourpersonal, individual welfare, or is it self-seeking?On the basis of itspast record,is it open and above-board and dependable,or don't youknow? These are questions you should think about andAND THEN VOTE !2.Alleged acts of interference by National and theInstitute onthe day of theelectionThe attorney for the Board contends that acts of the respondents on theday of the Board election, May 23, 1944, constitute interference,restraint,and coercion which affected the election results. Since the election was con-ducted in -rooms in' National's office building from which the desks ofSuperintendent Reynolds and of other officials had been moved across ahallway,itwasinevitable that officials of National in performance of theirduties on election day would at times be near the polling place. All partiesunderstood, when arrangements for the election were made, that businesswould continue as usual. General Manager Love visited the polls at 5 :30a.m. on election morning to "make sure all was in order for the electionThe polls were first opened for an hour and closed at 6:30 a.n1. ThereafterLove had breakfast with the Board's Field Examiner, Milton A. Shahani.who was in charge of the election. Love expressed fear that some employee',might not vote since they had no previous experience with Board elections.Shaham called Love's attention to the fact that numerous election noticeswere posted in the plant and suggested that Love make inquiry at the pollsin the afternoon as to the number who had voted. Love came to thepollingplace about 3 p.m. At that time, no one was about the polling place except THE NATIONAL Ll-NIE AND STONE COMPANY295Shaham and the official observers. Love inquired as to how many hadvoted and, after some hesitation, was given the figure with Shaham'sapproval.'About 6 o'clock a.m. on election day, Love and Superintendent John E.Reynolds met Snobarger and Nye as they were going to work. Love askedthem : "Did you vote yet ?" Snobarger replied that he had ; Nye, that hewould vote at 2 o'clock.'Between 4:30 and 5 :00 p.m., Nye entered'the polling place and reportedprivately to Gaster, a union observer, that "Mr. Love was standing on thescales watching who went into the voting place and whether or not theywent in."' Gaster reported Nye's statement to the other observers. Shahamand Gaster made an inspection and found that Love was not in the vicinityof the polling place. Several Board witnesses testified that officials ofNational and Bladek were in the vicinity of the polls while the election wasin progress. However, the record does not indicate that they were guiltyof any improper action or utterance which might have affected the conductor the result of the election. Under the circumstances, we find, as did theTrial Examiner, that the respondents engaged in no unlawful conduct onthe day of election.3.Interference, restraint, and coercion subsequent to the electionOn the day following the election, and after the Union's defeat had beenpublicly announced, Love approached employees Gaster and O'Flahertywith a proposal that they undertake the solicitation of membership in anindependent union. O'Flaherty's testimony regarding this incident readsas follows :A. He asked me or he told me that he found the boys an independentUnion and he asked me if I would be willing to get a few booksand find out if I could get signers that would be in favor of havingan independent Union. He says, I promise the boys and you anindependent Union and I mean to keep my promise, if they wantit.And I told him that I wouldn't care to go ahead with anythinglike that alone. He wanted to know who he could possibly get orwho I would want to help me out on that and I would not be infavor of anything like that unless the boys in the shop, the onesthat had backed up the Union would be in favor of it. So. he said,how would Mr. Gaster suit you? I said, do you think you can gethim to agree? He said, I do. So, he left me....asThese findings are based on Love's credited testimony- He was cut roborated by official observers,O'Flaherty for the Union and Wallace W Shaffer, for National.21These findingsare based on indented testiinaiy of Nye and Snobarger which we credit2 This quotation is from testimony of O'Flaherty, a union observer, whose testimony in thisrespect wascorroborated by the testimony ofWallace W Shaffer, a company observer at the election. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. That is Maurice Gaster, is that correct, the welder?A. Yes. In about an hour lie came back with Mr. Gaster.Q. And'what did Mr. Love say to both you and Mr. Gaster?A.Well; I asked him how he got Mr. Gaster to agree and he saidthat wasn't hard. So then he says, you two fellows work together,said if we could get the boys in the shop to agree, that this is whathe wanted to do. So he left us and told us to get busy.Gaster testified that he was told on the day after the election that Lovewished to see him; that, when he reported, Love took him in an automobileaway from the noise of the plant and said: "Now, that you were as a leaderin this United Construction Workers, I want you to get in andlead for anindependent union"; that Gaster asked, "what if I don't" that, thereuponLove replied, according to Gaster's testimony : "I won't hold anythingagainst you, for what you have done but I will hold everything against youfrom now on"; and that, Gaster replied "something to the effect that wewould go back and see what the boys would say, or talk to somebody else."Gaster and Love then returned to the plant and were joined by O'Flahertywho had "little books ready to start out to form an independent union.""According to Gaster's testimony, Gaster and O'Flaherty asked whetherLove proposed to cooperate "with this independent union" and that Lovereplied: "Yes, [I] would cooperate 100 percent." Gaster further testifiedthat he asked, "Now, do we work on our own time to sign these boys up,or on Companytime ?" andthat Love replied : "Goddam it, yousigned theboys up on Company time in this other union, you might as well sign themup on the Company's time in the independentunion.""Love testified frankly about these interviews with O'Flaherty and Gas-ter.His versionis in substantial agreementwith the testimony. It reads :A. The morning after the election I went to Mr. O'Flaherty, HenryO'Flaherty and I said to him: Now, Henry, that episode is over,the United Construction Workers have lost this election. It lookeda little naivenow. Let's get this thing settled one way or the otherand get back-to business,attend tobusiness.Now, thenextthing, do the boys want an independentunion? Iam not goingto asksomeonethat has not been activein union ac-tivitiesto find out. You have been, Gaster has been. I am going toask you two fellows to find out whether they want an independentunion.***Now, O'Flaherty, according to my recollection, said that he would23Drummond credibly testified that in the group meeting that he had attended just a few daysbefore the election, Bladek proposed"to have cards got out and they would help us "24 Quotations in this paragraph are from Gaster's testimony.His testimony was undemed and wecredit it,as did the Trial Examiner. THE NATIONAL LIME AND STONE COMPANY297be willing to contact the men if Maurice Caster did. I then wentand talked to Maurice. He was apparently willing to and I leftthere.When I went to Maurice to see if he wanted to contact the menregarding forming an independent union, I believe I got him inmy car and drove away. There was a lot of noise and activity outthere. I drove out on the road, out there on Patterson Street, Ithink I am correct on that. Maurice seemed quite ill at ease. Infact, I will say he was scared and badly scared. He started talkingto me about having his chin out and being out on a limb, that theseso-and-sos left him in the lurch instead of backing him up in theelection the day before. I said, forget that stuff, Maurice, thatelection is over and there isn't anything that has gone on in thepast but that will be forgotten. It will have no effect on any rela-tions between us at all. But, I said, I am anxious to get this busi-ness cleaned up and settled in some way so that we can forget itand get back to work again. It is what you do in the future that willmake your record with the Company, not what you have done inthe past. I said, do you want to go and find out how many boyswant an independent union? He said, yes, he did. And, that set-tled it.A meeting of the employees was held that evening, as O'Flaherty, Gaster,and Love testified, and the discussion then held made it clear that the em-ployees were not interested in joining an independent union; and there-after the matter was dropped.Employee Carl Dible testified that, several weeks after the election, heapproached Superintendent Reynolds "on the job at the new crusherplant," and asked him for a raise, and that Reynolds replied that "on ac-count of the Union he couldn't give [Dible] no raise." Dible further testi-fied that Reynolds said "that the only thing he could see in his mind for usto do would be to get rid of Maurice Gaster, Homer Robinson, and CarlSchmidt, because they were head of the Union." Dible reported his con-versation with Reynolds to Gaster who, as chairman of the union group inthe Carey plant, protested to Reynolds. Gaster asked Reynolds whether hehad told Dible that it would be necessary to get rid of the three union lead-ers in order to obtain a pay raise. Gaster's uncontradicted testimony inregard to their conversation, reads :I asked Mr. Reynolds if he had said that, Be said, `No, I didn't saythat. I said, Get rid of the Union.' And I said, `Well, if you have gotanything against me, why don't you can me?' And he said, `I havenothing against your work.' I said, `Well, what have you got againstme?' And he said, `The Union.' 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDReynolds, testifyinglater as awitness for National. -stated that he hadtoldDible that "wages were frozen and there couldn't be anything doneabout it." Reynolds further testified-that, when Dible asked why a raisecould not be granted, he, Reynolds, had told Dible "that -there had beencomplaints come in . . protesting the election that we had on May 23, andour request for an increase in wages would be held up until these com-plaints were cleared " Since there was no specific denial of Dible's testi-mony that Reynolds had advised the ousting of the prominent union lead-ers, and sinceDible's statement is supported by Gaster's testimony, whichisundenied, we credit Dible's testimony, as did the Trial Examiner. Wealso credit Gaster's testimony as to his conversation with Reynolds.Gaster also testified without contradiction that about the last of June1944, Love assembled the employees in the blacksmith shop and told themthat the proposed raise, long under considerationby the National WarLabor Board, would be delayed`becausecharges had been filed by theUnion.Upon the entire record we are convinced, and we find, that by theirentire course of conduct, the respondents intended to, and did,interferewith, restrain, and coerce National's employeesin the exerciseof the rightsguaranteed in Section 7 of the Act,' and therebyinterferedwith the con-duct of the election and the exercise of a free choice of representatives byNational's employees on May 23, 1944' In agreeing with the Trial Exam-iner,as we do, that the totality of the respondents' conduct was coerciveand violative of Section 8 (1) of the Act, we have not overlooked thecontention that the letter and statements, mentioned above, are expressionsof opinionand thus privileged by the constitutional guaranty of freedomof speech However, we think it clear, and we find, that the record viewedas a whole establishes that the respondents have overstepped the legitimate^ Gaster's version of what Love said is: "Now,allyou fellows wanted a union so Goddamnedhad, that caused a delay in the raise you were to get,on filing chargesIThere is no contention,as such, that National is not responsible for the conduct of the Instituteor that the Institute is not an employer within the meaning oftheAct.However, as indicatedabove, among other things,National employed the services of the Institute shortly after the Unionhad filed its petition for investigation and certification of representatives;GeneralManager Loveauthorized the Institute's representatives,Bladek and Hardy, to go among the employees and speakto them; Love introduced Bladek and Hardy to assembled groups of employees in National's plant,thereby sponsoring talks of the Institute's representatives to the employees on such occasion; andPaulHardy signed the stipulation for consent election, mentioned above, as "agent" for NationalUnderallthe circumstances,we find that the Institute acted in the interest of National and istherefore an employer within the meaning of Section 2(2) of the Act,and that National is alsoresponsible for the acts and statements of the Institute.SeeMatterof Sun-Tent-Lnebbert Company,37 N L. R B 50;andMatter of Holtville Ice and Cold Storage Company,51 N. L R. B 596.27 In its Objections to the Election,theUnion alleged that National interfered with the electionby conduct which took place on the day of the election. As found above, however, National did notinterfere with the electionby anyconduct which occurred on the day of the election.Nationalcontends that the election should not be setaside since the proof does nct supporttheObjectionsto the Election.We find no merit in the contention The complaint alleges, as we have found above,that, by various other conduct,National interfered with the election.We shall set aside the electionin order to remedy such unfair labor oractices 'I'1JE NATIONAL L1 itALL AND STONE COMPANY299bounds of free speech and have departed from the minimum neutralityrequirements imposed upon an employer by the Act.' Certain of the re-spondents' anti-union statements are clearly objectionable in themselves,for example, Superintendent Reynold's offer of a bribe.in the form of apay raise to.James Cameron, conditional upon his voting against the UnionGeneral Manager Love interrogated Maurice Gaster as to union organiza-tion among National's employees and warned that union organizationwould result in bloodshed in the community. These incidents occurredprior to the election. The Institute, before the election, and National, bothbefore and after the election, directly sought to organize an inside unionamong National's employees. Thus, before the election, among otherthings, for example, Love told the employees that he would "fight" thelinion "tooth and nail" and "back" an inside union "100 percent"; Bladekadvised the employees that National would enter into a contract morefavorable to the employees if they were represented by an inside organiza-tion than if they sought to bargain through the Union, and Bladek offeredto furnish his legal services to such an inside organization at a considerablesavings to the employees. After the election, among other things, Loveasked Gaster and O'Flaherty to organize an inside union; and Superin-tendent Reynolds told Carl Dible that he could not obtain a requested raisein pay because of the Union and suggested that the employees oust threeindividuals from positions as union leaders. It is clear, and we find, that therespondents' numerous statements,' set forth hereinabove, viewed in thelight of the specific statements referred to in this paragraph and the dis-criminatory discharge of Leeman Litton, set forth in Section III,B, infra,in their totality amounted to more than the kind of employer persuasionsanctioned by the Constitution. Indeed, we are of the opinion, and we find,that in its campaign against the Union, National sought to, and did, use itseconomic power as an employer to intimidate its employees in the exerciseof the rights guaranteed by the Act, the coercive effect of which conductwas not neutralized by National's formal assurances, made on several28N. L R B v. Trojan Powder Co ,135 F (2d) 337, N LR. B v Sunbeam Electric Mfg Co ,133 F. (2d) 856,N. L. R. B. v Norman H. Stone,125 F. (2d)752; Reliance Mfg Co v N LR B. 125 F (2d) 311;Peter? Schweitzer Inc v. N L. RB , 44 F. (2d) 520;N L R B v M. EBlatt Co,143 F. (2d) 268. Cf.N. L. R. B v. Mt. Clemens Pottery Company,147 F (2d) 262 SeealsoMatter of Agar Packing and Provision Corporation,58 N L. R B 738;Matter of Tomlinsonof High Point, The,58 N L R B 982; andMatter of R R Donnelly and Sons Company,60 N LR B 635.28The attorney for the Board contends that certain statements, made by Working Foreman CareyGarn to employee Graydon A Knowlton with reference to alleged statements by Love regardingNational's records as to participants in the 1934 strike, constitute unfair labor practices within themeaning of Section 8 (1) of the Act. We find, as did the Trial Examiner, no merit in thiscontention. Garn, as a working foreman, was eligible to vote in the Board election The extent ofhis authority is not such as to warrant a finding that National is responsible for his statements 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasions during diatribes against the Union, against reprisals for unionactivity."B.The discriminatory dischargeLeeman Litton vas hired on November 3, 1943, by Acting Superintend-ent Carpenter, and assigned to work as a pop, or secondary, driller underForeman Robert Draper. Litton was discharged on April 29, 1944, undercircumstances hereinafter related, allegedly "for cause." For the first 2/months of his employment, Litton was on the night shift. Thereafter hewas transferred to day work. Before coming to the Carey, plant, he hadbeen employed as a coal miner in Kentucky Litton testified without con-tradiction that, on numerous occasions, Draper had said that Litton "wasas good a worker as he had."" When questioned as to the character ofLitton's work, Draper testified,Well, his work, when he was willing to work, made tip his mind towork, was, I would say, as good as [the other pop drillers] ; when heintended to do us a day's work.Elsewhere Draper stated that Litton "had reported to work, I would saymost every morning. He was steady." Reynolds gave a similar estimate ofLitton's ability, saying in response to the question, "Was he [Litton] agood pop driller ?"As far as I know, he was when he wanted to work. That was thereport that came to me.-Soon after the transfer to day work, Litton asked Superintendent Reynoldsfor an increase in pay from 66 to 68 cents an hour. The other pop drillerswere getting the higher rate. At first, Reynolds refused the request for anincrease saying, as Litton testified, "the War Labor Board wouldn't acceptno raise and he couldn't give me none." Litton, thereupon, asked for hisrelease saying, "If I am doing the same work the other men are doing, Iam going to have the same pay." Reynolds then said, "Your work is satis-factory and I have to have you and I can't let you go." Next day, Littonreturned to the plant and Reynolds said, "Well, if you go on back to work,Iwill give you the 2 cent raise."32Litton had been a member of the United Mine Workers while employedinKentucky coal mines. The record makes it clear that he was whole-heartedly in favor of the Union. He testified that, after union activity hadstarted in January 1944, he was the most active leader of the employees30Matter of Agar Packing and Provision Corporation,58 N L R. B 738,Matter ofJuliusCohn,d/b/a Comas Manufacturing Company,59 N L R B. 208,Matter of American Needlecrafts, Inc,59 N. L. R B 1384; andMatter of R R. Donnelly and Sons Company,60 N L R B 63531Employee John Drummond corroborated this testimonyHe testified that he had heard Draperpraise Litton's work "lots of times" by saying "Him [Litton] and Earl Galt were the best drillersthat we ever had down there " We credit the testimony of Litton and Drummond33 Reynolds did not testify as to the incident Litton's testimony therefore is uncontroverted, andwe credit it. THE NATIONAL LIME AND STONE COMPANY301in the quarry. This assertion is corroborated by the credited testimony ofanother member of his gang, Drummond, who testified, "Leeman Littontalked the hardest for it [the Union], because he had experience with it.He claimed he had worked under unions."Drummond and Litton testified that, in talking for the Union, on occa-sion Litton became engaged in argument about the merits of unionism withhis foreman, Draper. Drummond testified that the first of these argumentsoccurred "on the rock pile"; and that the following occurred there :Bob [Draper] asked him, asked us all if we thought the Union wouldbenefit us any. And Leeman says, "Why wouldn't it?" He said, "Itdid where I worked down in the mines. I don't see why it won't here."As to the result of this argument, Drummond testified :And it seemed to me [that Draper] was pretty mad about it. He saidhe would never take another bawling out like Leeman gave him downon the work pile, or he would be going up the hill.33The drillers were accustomed to eat their lunch in a small shanty whereDraper had a desk and stored caps and fuses. Drummond further testifiedthat, on coming to the shanty and finding that the employees had beenhaving a union meeting, Draper would usually inquire, "Well, how didthings go with the meeting?" On such occasions, an argument betweenLitton and Draper would ensue. As Drummond phrased it, "Of course,Leeman would be for it and he [Draper] would be against it. And someof the others might say a word or two." Asked what Draper said, Drum-mond answered,I don't just remember all the words he said. I knowed he wasn't forit from the way he talked,He didn't think it would benefit usany ; we wouldn't get so much overtime if it comes in.Drummond testified that Draper said to Litton, with reference to his unionactivities :You will keep on here until you will be the head crow and I'll go tothe gang.Draper further said to Drummond, according to Drummond, that, "itwas the Kentucks that started the union and when they got rid of themeverything would be all right."Drummond estimated the frequency of the arguments between Littonand Draper in the following statement :I couldn't say. Sometimes maybe once or twice or three times a day,and sometimes it would run all week and there wouldn't be anythingsaid 343When Draper was asked at the heating, "Did he [Litton] ever bawl you out>", Draper replied,"Well( [I] think that was the idea of the thing, he thoughthe was bawling me out."a4National does not contend that it discharged Litton because he discussed union matters duringworking hours. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDLitton testified that, about "the last of January," Draper asked Littonwhether he was a member of the Union. Litton also testified that, on anlittle too active in the union." ,When called as a witness for National, Draper stated that he had neverengaged in conversation either with Litton or with the other employeesabout the Union. Draper admitted that he had heard Litton say "liethought the union a good thing" but denied having argued to the contraryIn resolving this conflict in testimony, the Trial Examiner characterizedDrummond as a forthright and credible witness and stated that he wasinfluenced by the circumstantial and persuasive character of his testimonyAfter considering the demeanor of the witnesses and the entire record, theTrial Examiner rejected the denial by Draper of Drummond's and Litton'stestimony.We do likewise.Draper and Litton agree in their testimony that they had engaged in acontroversy about noon-hour work and pay, as hereinafter appears. Thedrillers had been accustomed "to shoot their charges" after 11 :30 a.m.,when the shovel operators and other employees in the quarry ceased workto eat. Shooting took about a half hour, after which the drillers ate lunchand returned to work They had been paid in full for all time between thestarting and the closing hours of the day without deduction for the lunchperiodDraper changed the work-day schedule for members of his gangto include a full hour for lunch without pay for the lunch hour. Littonwas the leader in getting the members of Draper's work gang to demand inconcert a return to the original schedule. In presenting the matter toDraper, Litton said, "If we had a union there I thought that could be settleda little better, we could have more convenience" ; Draper opposed the,demand saying, "the poor class of people were keeping John L. Lewis up,and John L. Lewis was getting all the money, not the labor people."Draper's testimony as to Litton's role in this controversy substantiallyagrees with Litton's account. Draper testified :Well, the morning that this came up about the noon hour, he has allthe rest of the boys around him, called them all in, and I went over tosee what was wrong And, that was the trouble, he was the spokesmanfor the gang.Well, he said the [that] he wanted the noon hour, wanted pay for thishour that he just took off He wanted pay for it, wanted straight timeThat if he had to go home to get his lunch, take off time to eat lunch,he would have to go home and stay. That was the ^vay he put itAfter referring this matter to Superintendent Reynolds, Draper accededto the demand of the employees.15These quotations are from Litton's testimony His statements at the healing were not specificallydenied and we credit them, as did the Trial Examiner TILE NATIONAL LIME AND STONE COM t'AN I303About 3 weeks before his discharge on April 29, 1944, Litton refusedto assist in drilling a ditch to provide drainage for a low area in the quarry.The job was conceded to be a wet and disagreeable one. Rubber boots werefurnished by Draper. Nevertheless, the men who did the drilling weredrenched by sand and water thrown up by the drills. According to credibletestimony of Drummond, Drummond and Driller Earl Galt also refusedthis assignment.' Neither Drummond nor Galt were disciplined for theirrefusal.'Draper algo testified that Litton had requested that he be not assigned"clean up" work in the crusher pit. Like the Trial Examiner we credit thistestimony. However, the record does not show any actual refusal of suchan assignment by Litton. On the contrary, Draper testified, "I had him inthe crusher pit a few times."In carrying on operations in the quarry, it was desirable that the drillersbe qualified to drive a 1 / ton Ford truck which was used to transport acompressor, which furnished air for the drills, to bring supplies andmaterials to the operators, and to convey employees away from areas ofdanger when blasts were set off. Litton had never operated a motor vehicleWhen Draper suggested, in March 1944, that he would give Litton lessonsin driving, Litton refused saying, as he testified, "No, you won't because Iwon't drive it. I never drove one and I might wreck it." Draper then en-listed the aid of Drummond who instructed Litton at odd times Afterabout a month's experience. driving an average of a half hour a day,Litton had an accident which resulted in damage to the truck. On April 27;1944, in the evening, Litton, driving the truck, followed Drummond, whowas driving another vehicle, up an incline which led from the quarry pitto the ground level Near the top, Litton passed Drummond on the right,in accordance with quarry custom, and failing to turn back left into theroadway, the truck turned sharply to the right and ran into a parkedvehicle.The damage to the Ford truck was extensive, involving repairexpense of approximately $400 for parts and labor.Litton testified that the truck was in bad condition, that it could notniake a right turn, and that the brakes were no good and "just wouldn'thold" on the day of the wreck. Drummond, who was experienced in han-dling the truck, described its condition as follows :Well, the motor seemed to run if you could get it to going The starterdidn't seem to work. Everytime we had to push it to start it. And thesteering wheel would always lead off to the right. The wheel wasloose.You were driving along and it would head for the ditch and if36Draper denied that any other employee than Litton had refused The Trial Examiner rejectedthis denial.We do likewise.11The record does not disclose their union status 304 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou didn't catch it you would run into something.It is that way yet.*-knThe brakeswould work if you got time enough to work them andwatch.For a short distance it would hold it.At the hearing Draper described the truck as in "fair mechanical condi-tion" and added, "there wasn't anything wrong with the truck that I knowof, other than it was a '41 truck."' -The truck was wrecked near the close of the day on Saturday, April 27,1944.Mechanic Wilford Stombaugh witnessed the accident from a dis-tance and reported the matter to Superintendent Reynolds by telephoninghis house. Draper, that evening, questioned Drummond as to how theaccident happened. Draper told Litton "I hate it because you wrecked it.Parts [are] hard to get." Litton replied "Well, Bob, I hate it as bad asyou do. I told you I never did want to drive the truck in the first place."Draper said nothing at this time by way of reprimand or warning thatLitton might be disciplined.On the Monday morning following, after a discussion between Reynoldsand Draper, it was decided to discharge Litton. At the hearing, Draperstated the following reason for the discharge :Well, my opinion is that he could have been discharged long beforeWe had plenty of reasons, plenty of things we could discharge himfor. And this wrecking of the truck was my idea of why.In his testimony Reynolds assumed responsibility for the decision to dis-charge Litton, and stated the following reasons for Litton's discharge:On account of these complaints that had arisen before this accidentof the truck more than anything else. In fact, my mind probably wasmade up before that from these reports of causing disturbances andeverything in the productioi^of the quarry.Reynolds further testified that he had "thought of" discharging Littonbefore his talk with Draper on April 29, 1944, but had refrained fromdoing so because Draper "needed men so bad. And we wanted to keep[Litton] and try and make a good employee out of him ®sReynolds summoned Litton on Monday morning and gave him his payand a release. Although Litton asked the direct question, "Why did youfire me ?", he was given no explanation.The next morning Drummond, who was disturbed by reports that Littonas Since, as we hereinafter find, the wrecking of the truck was not the reason for Litton's dis-charge, with an exception hereinafter noted,it is unnecessary to determine whether Litton wasnegligent or to make a determination as to the mechanical condition of the truck.We do find thatthe truck was an old vehicle and that its condition made it difficult to handle with safety.30 There was no showing at the hearing that National was in less need of men at the time ofLitton's discharge or that it had a replacement for him. THE NATIONAL LIME AND STONE COMPANY305had been discharged for wrecking the truck, told Draper, according toDrummond,- "I don't want to drive no more trucks or compressors" ; andDraper replied, "You go ahead the same as you have. That has nothingto do with it "'° Drummond was not convinced and carried his doubts toReynolds who, according td Drummond, also assured him that "the wreck-ing of the truck didn't have anything to do with firing [Litton]." Drum-mond further testified that he pressed the inquiry by saying "Then, whydid you fire him ?" and that Reynolds said, "It is other things that was thecause of it." Drummond then suggested, according to his testimony;Bob [Draper] tried to put him [Litton] in the water hole one day andhe refused to drill. Then Bob knew about the union. I think the wholething together was it.and that Reynolds answered, "You got that about right." In his testimony,Reynolds admitted telling Drummond that "other things" than the wreck-ing of the truck were responsible for Reynolds' decision to discharge Litton.At the hearing Reynolds asserted that by the reference to "other things"liemeant "the reports that came to me from Mr. Draper ... concerning[Litton's] attitude at work." However, Reynolds did not deny that Drum-mond had referred to Litton's union activities nor did Reynolds explainor otherwise refute this testimony by Drummond. We credit Drummond'stestimony as to his conversations with Draper and Reynolds as to the causeof Litton's discharge.,It thus appears that Litton was an acceptable employee until he becamean active union protagonist. He was a good pop driller. Although Drapercategorically denied that he had discussed unionism with his employees;he testified that one cause of complaint against Litton was that he "wasmore or less of an agitator all the way through. He antagonized the restof the men." It is clear, however, that Litton's activities as an agitatorconsisted of his leadership in the concerted activities of the employees inthe controversy over noon-hour work and pay. In view of Foreman Dra-per's and Superintendent Reynolds' statements to Drummond, immediately,following Litton's discharge, that the wrecking of the truck had nothingto do with Litton's discharge, and in view of Reynold's refusal to answerLitton's question as to why he was being discharged, we find, as did theTrial Examiner, that the emphasis now placed by National on the truckincident is unconvincing. It was clearly an accident. Litton was engagedin an assigned duty. He was known to be an inexperienced driver andwas operating an old truck, at best, difficult to handle. The record showsthat numerous accidents occurred in the plant and while the damage inthe bulk of them was not as extensive as that involving Litton, the em-ployees responsible therefor were neither discharged nor otherwise dis-40Draper did not testify with respect to this aspect of the case. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDciplined.i1We are convinced and find that,absent his union andconcertedactivities,Litton would not have been discharged and that National seizedupon the truck accident as an excuse for its illegal action and used theaccident as a convenient occasion to rid itself of LittonWe find, as did the Trial_ Examiner, that Litton's refusal to per-formassignedtasks because they were disagreeable in character cannot be con-doned. However, at the time of his discharge, this incident was some weeksin the past.He was not reprimanded for such conduct or Warned thatpersistence in such refusalwould result in discharge Neither Galt norDrummond, who refused to work in a water hole, as (lid Litton, werereprimandedor otherwise disciplined for such refusal The record showsthatDraper, Litton's immediate supervisor, was openlyanti-union andthathe resentedLitton's pro-unionactivities.Superintendent Reynolds,who was responsible for the decision to discharge Litton andwho has beenfound above to have engaged in anti-union acts and utterances, lateradmitted to employee Drummond that Litton'sunion activitiesled to hisdischarge. These were the supervisors responsible for Litton's dischargeUpon the entire record and, particularly in view of National's anti-anionconduct-ill other respects set forth above in Section III, A, we find, as didthe Trial Examiner, that, by discharging and thereafterfailing to reinstateLeeman Litton, in substantial part, because of Litton'smembership andactivity in the Union and because of his concertedactivities,National dis-criminated with respect to hire or tenure of employment, therebydiscour-aging membership in the Union and concerted activitiesof employees, andinterfering with, restraining, and coercing its employeesin the exercise ofthe rights guaranteed in Section 7 of the Act.In addition, we find that National interfered with, restrained, and co-erced its employees in violation of Section 8 (1) of the Act by thefollowingstatementsmore specifically set forth in thissection:(1)Draper's state-ment to employees that the Union would not benefit them and that they"wouldn't get so much overtime if [the Union]comes in";(2)Draper'sstatementto Drummond that "it was the Kentucks that started the Unionand when they get rid of them everything would be all right" ; (3) Draper'sstatementto Litton that he "was just a little too active in the Union"; and(4) Reynolds' admission to Drummond that Litton's union activities ledto his discharge41Mechanic Stombaugh was a qualified witness as to these matters in view of his employment as amotor vehicle repairmanHe testified as to suchaccidents, "No, they are damaged all the timeAlways there is something happens."When asked if the employees responsible were discl,a, gedStombaugh replied, "Why,noYou wouldn'thave enough men on the job That i, just-that is aneveryday occurrence,you might say" In this connection Drummond credibly testified thatduring the 1-year period of his employment by National,he noticed four or five trucks or bulldo7eis[which had been involved in accidents] "smashed up, [and] sitting around " TL-tENATIONAL LIME AND STONE COMPANY307IV THE EF1'ECT OF Tlli' UN i \IR LABOR PIL\C'I'ICES UPON COMMERCEThe activities of the respondents set forth in Section II I. above, occur-ring in connection with the operations of the respondents described inSection I, above, have a close, inti late, and sub,tantial relation to trade.traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of com-incrccV THE REMEDYHaving found that the respondents have engaged nn certain unfair laborpi actices,we shall order that they cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the ActWe have found that, by discharging Leeman Litton and thereafter fall-ing to reinstate him. National discriminated with respect to hire or tenureof employment in violation of Section 8 (3) of the ActWe shall thereforeorder that National offer Leeman Litton immediate and full reinstatementto his former or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges.We shall-- further order thatNational make Leeman Litton whole for any loss of pay that he may havesuffered by reason of the discrimination against hum by payment to himof a stem of money equal to the amount which lie normally wbuld haveearned as wages from the date of his discharge to the date of National'soffer of reinstatement, less his net earnings" during said periodVI 1,141" PETITIONSince we have found that National and the Institute, by unfair laborpractices, have interferedwith the conduct of the election and the freechoice of representatives by National's employees at the election of May23, 1944, we shall set aside and vacate the election. In view of the fact thatover a d ear has elapsed since the Union pled its petition for certification.we -shall dismiss that petition without prejudice to the filing of a newpetitionL-pon the basis of the above findings of fact, and upon the entire recordin the case, the Board makes the following,'2Since the record does not disclose that the Institute his a g'netal pulic) of epgaguig in imfanLibor piactiee, in its iei,itions withit,clientswe shall not, vulice the 'I'mil Examntei, older thelustitute to ce.ui. aid drIist ftow engaging it unfair lahoi pi.ictiec. in the interest of any emploverother than NationaiiBy "net earning," m nicant eat nings lea. expens s, such as fit ti,tnspoitatwu room, and boardincurred by in employee Ili connection kith obtaining work and working eisewhcre than forNational, which would not have been uuuued but fm his unlawful dtschaige and the consequentnecessity of his seeking employnicnt cisewhetc SeeHatter of Crossett Lambda CompanyandUnitedBrotherhood of Carpenters and Joine,, of.Inicrita,LinibeiandSaitnntllllotke,s Union, Local2590, 8 N I, R B 440 Monies iate,ved lot work performed upon Federal, State, county, municipal,or other work-relief projects shall lie considered as earnings SeeRepublic Steel Corporation v.Y L R B, 311 U. S. 7. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF L.\Nv1.United ConstructionWorkers, affiliated with United Mine Workersof America, is a labor organziation, within the meaning of Section 2 (5)'of the Act.2.Labor Relations Institute, a partnership consisting of LawrenceStessin, Leonore Cool, and Ola C: Cool, is an employer, within the meaningof Section 2 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment ofLeeman Litton, thereby discouraging membership in a labor organizationand concerted activities of employees, National has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (3)of the Act.4.By interfering with, restraining, and coercing National's employeesin the exercise of the rights guaranteed in Section 7 of the Act, the re-spondents have engaged in and are engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affect-ing commerce within the meaning of Section 2 (6) and (7) of the Act.6.The election of May 23, 1944, is null, void, and of no effect.ORDERUpon the basis of the,above findings of fact, conclusions of law, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby ordersthat :A.The respondent, The National Lime and Stone Company, Carey,Ohio, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in any labor organization of its employ-ees by discharging or refusing to reinstate any of its 'employees or by dis-criminating in any other manner with respect to hire or tenure of employ-ment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form, join,or assist United Construction Workers, affiliated with United Mine Work-ers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in concertedactivities, for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2Take the following affirmative action which the Board finds willeffectuate the policies of the Act : THE NATIONAL LIME AND STONE COMPANY309(a)Offer Leeman Litton immediate and full reinstatement to his formeror a substantially equivalent position without prejudice to his seniority orother rights and privileges;1(b)Make whole Leeman Litton for any loss of pay that he may havesuffered by reason of National's discrimination against him by paymentto him of a sum of money equal to the amount which he normally wouldhave earned as wages during the period from the date of his discharge tothe date of National's offer of reinstatement, less his net earnings duringsaid period;(c)Post at its plant at Carey, Ohio, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director of the Eighth Region, shall, after being duly signed byNational's representative, be posted by National immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by National to insurethat said notices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps National hastaken to comply herewith.B. That the respondent, Labor Relations Institute, a partnership con-sisting of Lawrence Stessin, Leonore Cool, and Ola C Cool, and theiragents, successors, and assigns, when acting separately or in concert withThe National Lime and Stone Company as agent for or in the interest ofThe National Lime and Stone Company, shall;1.Cease and desist from in any manner interfering with, restraining,or coercing the employees of National in the exercise of the right to self-organization, to form, join, or assist United Construction Workers, affili-ated with United Mine Workers of America, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 of the Act2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Immediately send notices in writing through the United States Mailto all employees of The National Lime and Stone Company, Carey, Ohio,stating that Labor Relations Institute will not engage in the conduct fromwhich it is ordered to cease and desist in paragraph B, 1, of this Order;(b)Notify the Regional Director for the Eighth Region, in writing,within ten (10) days from the date of this Order, what steps the LaborRelations Institute has taken to comply herewithThe election of May 23. 1944, among the employees of The'NationalLime and Stone Company, Carey, Ohio, to determine representation fora 310DECISIONS ON NATIONAL LABOR RE'LATION'S BOARDthe purposes of collective bargaining is hereby set aside and vacatedMR GERARD D. REILLY, concurring:T concur in the results-APPENDIX ANo'rici'. -roALL LAIPLOv FESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that\\/ewill not in any manner interfere mtli, restrain, or coerce ouremployees in the exercise of their right to self-organization, to forumlabor organizations, to loiin or assist United ConstructionWorkers.affiliated with United Mine Workers of Anmerica, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privileges pre-viously enjoyed, and make them whole for any loss of pay sufferedas a result of the discriminationLeeman LittonAll our employees are free to become or remain members of the above-named union or any other labor organizationWe will not discriminate inregard to hire or tenure of employment or any term or condition of em-ployment against any employee because of membership in or activity onbehalf of any such labor organizationTi-II:NTA'rioNyL LIME AND STONE COMPANY(Emp1o_t'cr)(Repiesentative)(Title)Dated ------------------------------------------NOTE-Any of the above-namedemployees presently serving in the armed forces oftheUnited States will be offered full reinstatement upon application in accordancewith the Selective Service Act after discharge from the armed forcesThis notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material